Citation Nr: 0600649	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-02 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.  

2. Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from March 1997 to March 
2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In September 2003, the appellant 
appeared and testified at a hearing held before the 
undersigned at the RO.  A transcript of that hearing is of 
record.  This case was last before the Board in June 2004, 
when, in pertinent part, it was remanded for further 
specified evidentiary development, which has now been 
completed.  


FINDINGS OF FACT

1.  The appellant does not currently have a hearing loss 
disability in either ear.  

2.  The appellant's current back disability was not present 
in service and is not etiologically related to service or to 
a service-connected disability.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a hearing loss 
disability in one or both ears is not established.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 
(2005).  

2.  Entitlement to service connection for  a back disability 
is not established.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326.  The liberalizing provisions of 
the VCAA and the implementing regulations are applicable to 
the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claims, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire the RO to obtain 
the evidence on his behalf.  See, e.g., the letters addressed 
to the appellant by the RO dated November 26, 2001, July 23, 
2003, and June 9, 2004.  In these letters and the statement 
of the case and supplements thereto, the RO specifically 
informed the appellant of the current status of his claims 
and of the evidence already of record in support of those 
claims, and of what the evidence must show in order to 
support the claims.  The appellant was also asked to inform 
the RO of any additional evidence or information which he 
thought would support his claims, so that the RO could 
attempt to obtain this additional evidence for him.  
Moreover, since the veteran was informed of the evidence that 
would be pertinent to his claims and requested to submit such 
evidence or provide the information necessary to enable the 
RO to obtain such evidence, the Board believes that the 
veteran was on notice of the fact that he should submit any 
pertinent evidence in his possession.  In fact, the June 2004 
letter from the RO specifically directed the appellant to 
submit any pertinent evidence in his possession.  Therefore, 
to this extent, the Board is satisfied that VA has complied 
with the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Moreover, the appellant has been accorded several VA 
examinations in connection with the current claims, and 
extensive VA medical records have been obtained and reviewed.  
The appellant has testified that there are no relevant 
private medical treatment records.  Neither the appellant nor 
his representative has identified any additional evidence or 
information which could be obtained to substantiate the 
present claims, and the Board is also unaware of any such 
outstanding evidence or information.  The representative 
stated in the Appellant's Brief of December 2005 that the 
Board's remand instructions in June 2004 had been fully 
satisfied.  Therefore, the Board is also satisfied that the 
RO has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

In the present case, the relevant issues were initially 
adjudicated by the RO in May 2002 after the first VCAA letter 
was issued in November 2001.  Subsequently, additional 
notification and evidentiary development were accomplished in 
accordance with the VCAA, and the claims were last 
adjudicated in July 2005 after the final VCAA letter was 
issued in June 2004 without response from the appellant or 
his representative.  There is no indication or reason to 
believe that the ultimate decision of the RO on the merits of 
these claims would have been different had initial 
adjudication been preceded by complete VCAA notification and 
development.  In sum, the Board is satisfied that the RO 
properly processed the claims following compliance with the 
notice requirements of the VCAA and the implementing 
regulations and Pelegrini.  Any remaining procedural errors 
would constitute harmless error.  Therefore, in the Board's 
opinion, there is no prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claims.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis or 
a sensorineural hearing loss disability to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

With respect to the veteran's claim for service connection 
for bilateral hearing loss disability, the Board notes that 
for the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  Although this regulation precludes 
service connection for hearing loss if the veteran does not 
currently have hearing loss to the degree specified in the 
regulation, the regulation does not require the presence of 
hearing loss disability in service or otherwise limit the 
circumstances under which service connection may be granted 
for hearing loss disability.  See Hensley v. Brown, 5 Vet. 
App. 155 (1993).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

At the present time, service connection has been granted for 
post-traumatic stress disorder, right knee sprain, 
gastroesophageal reflux disease, and bronchitis.  

A.  Hearing Loss Disability:

The service medical records indicate that audiometric 
examinations of the appellant's hearing in December 1996, 
October 1997, June 1998, and October 1999 all produced 
findings which were within normal limits, although the 
appellant had complained of worsening hearing in August 1999, 
and it was noted on the subsequent audiometric examination in 
October 1999 that he had been exposed to noise routinely.  
The appellant's hearing was not examined prior to his 
separation from active service in March 2001, but the service 
medical records reflect no additional complaints or findings 
indicative of a hearing loss disability.  

A private physician opined in February 2004 that the 
appellant might currently have hearing loss due to a  motor 
vehicle accident "in 1989 [sic] while still in military 
service."  Apart from the fact that the appellant was not in 
service in 1989, this opinion was based primarily upon the 
appellant's verbal history of diminished hearing after this 
accident, and not upon a review of the service medical 
records which do not reflect any clinical evidence of the 
presence of a hearing loss disability as defined at 38 C.F.R. 
§ 3.385 at any time during service.  

On an authorized VA audiological evaluation in July 2004, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
30
LEFT
5
10
5
10
10

Speech audiometry revealed speech recognition ability of 
96 percent in the right ear and of 100 percent in the left 
ear, and it was further noted that tinnitus was not present.  
These clinical findings do not indicate the presence of a 
hearing loss disability as defined at 38 C.F.R. § 3.385.  
Accordingly, in the absence of a current hearing loss 
disability in either ear, this appeal will be denied.  

B.  Back Disability:

The service medical records indicate that the appellant 
pulled his lower back muscles in June 1997 while bench 
pressing.  Physical examination of the back at this time was 
within normal limits, and there were no bowel, bladder, or 
lower extremity symptoms.  The appellant was prescribed 
Flexeril and rest, and he was also told to return for follow-
up treatment if his back worsened or failed to improve.  The 
clinical impression reported at this time was of low back 
pain.  Since the appellant did not return for follow-up 
treatment, it would appear that this acute episode resolved 
without residual disability.  The remainder of the very 
extensive service medical records do not reflect any 
additional complaints or clinical findings indicative of a 
back disability.  

At the September 2003 hearing, the appellant testified that 
he felt that his back strain might be related to the service-
connected bronchitis in that he may have strained his back by 
coughing too hard.  He also indicated that he had been 
treated on one occasion for the claimed back disability at 
the local VA clinic.  

VA outpatient treatment records dating from 2001 to 2004 do 
not reflect any complaints, treatments, or clinical findings 
indicative of a back disability, although the appellant 
complained in September 2002 that his chest hurt when he 
coughed.  

On an official VA examination of the appellant in July 2004, 
the appellant denied any back injuries in service except for 
an incident during a bout of bronchitis when he coughed so 
hard that he got a pain in the right side of the middle back.  
He reported currently experiencing a constant nagging and 
burning pain in the middle of his back near the right 
shoulder, especially when he takes a deep breath.  This pain 
usually does not radiate.  Flare-ups occur once or twice 
monthly and are brought on by any type of strenuous activity 
like lifting.  X-ray studies disclosed a normal thoracic 
spine with no evidence of arthritis.  After a complete 
physical examination of the back and a review of the entire 
claims file, including the service medical records and 
postservice medical records, the VA examining physician 
reported that the appellant currently has either myofascial 
pain or muscle spasm of the right side of the thoracic spine.  
The VA examiner also reported that the current back 
disability was unrelated to his military service and was most 
probably related to the appellant's postservice work as a 
computer technician.  

The Board accepts the medical opinion of the VA examiner in 
July 2004 as the most probative medical evidence of record 
concerning the medical questions presented by this appeal, 
since it is both uncontradicted by any other competent 
medical evidence and was based upon a complete medical 
examination of the appellant and a review of all of the 
relevant medical records dating from service up to the 
present.  Thus, the appellant's current back disability, 
which affects the thoracic spine and not the lower back 
treated in service, is reported to be most probably due to 
the appellant's postservice employment as a computer 
technician.  This disability was not present in service and 
is not shown to be etiologically related to military service 
or to a service-connected disability.  The Board recognizes 
the sincerity of the appellant's belief in the merits of his 
claim; however, unsupported by medical evidence, a claimant's 
personal belief, however sincere, cannot form a factual basis 
for granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 494 (1992); cf. Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  Accordingly, this appeal 
will be denied.  


ORDER

Service connection for a hearing loss disability in one or 
both ears is denied.  

Service connection for a back disability is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


